J-S18026-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: ADOPTION OF: R.W., A         :   IN THE SUPERIOR COURT OF
 MINOR                               :        PENNSYLVANIA
                                     :
                                     :
 APPEAL OF: A.K.M., MOTHER           :
                                     :
                                     :
                                     :
                                     :   No. 263 MDA 2022

            Appeal from the Decree Entered January 18, 2022
  In the Court of Common Pleas of Cumberland County Orphans' Court at
                        No(s): 075 Adopt 2021,
                    076 Adopt 2021, 077 Adopt 2021,
                    078 Adopt 2021, 079 Adopt 2021,
           CP-21-DP-0000112-2020, CP-21-DP-0000231-2018,
           CP-21-DP-0000232-2018, CP-21-DP-0000233-2018,
                        CP-21-DP-0000234-2018

 IN RE: ADOPTION OF: R.W., A         :   IN THE SUPERIOR COURT OF
 MINOR                               :        PENNSYLVANIA
                                     :
                                     :
 APPEAL OF: A.K.M., MOTHER           :
                                     :
                                     :
                                     :
                                     :   No. 264 MDA 2022

            Appeal from the Decree Entered January 18, 2022
  In the Court of Common Pleas of Cumberland County Orphans' Court at
                        No(s): 076 ADOPT 2021

 IN RE: ADOPTION OF: R.M., A         :   IN THE SUPERIOR COURT OF
 MINOR                               :        PENNSYLVANIA
                                     :
                                     :
 APPEAL OF: A.K.M., MOTHER           :
                                     :
                                     :
                                     :
                                     :   No. 265 MDA 2022
J-S18026-22



            Appeal from the Decree Entered January 18, 2022
  In the Court of Common Pleas of Cumberland County Orphans' Court at
                        No(s): 077-ADOPT-2021

 IN RE: ADOPTION OF: R.M., A           :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: A.K.M., MOTHER             :
                                       :
                                       :
                                       :
                                       :   No. 266 MDA 2022

            Appeal from the Decree Entered January 18, 2022
  In the Court of Common Pleas of Cumberland County Orphans' Court at
                        No(s): 078 ADOPT 2021

 IN RE: ADOPTION OF: R.Y., A           :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: A.K. M., MOTHER            :
                                       :
                                       :
                                       :
                                       :   No. 267 MDA 2022

            Appeal from the Decree Entered January 18, 2022
  In the Court of Common Pleas of Cumberland County Orphans' Court at
                        No(s): 079-ADOPT-2021

 IN THE INTEREST OF: R.W., A           :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: A.K.M., MOTHER             :
                                       :
                                       :
                                       :
                                       :   No. 273 MDA 2022

              Appeal from the Order Entered February 11, 2022




                                   -2-
J-S18026-22



 In the Court of Common Pleas of Cumberland County Juvenile Division at
                    No(s): CP-21-DP-0000231-2018

 IN THE INTEREST OF: R.W., A          :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: A.K.M., MOTHER            :
                                      :
                                      :
                                      :
                                      :   No. 274 MDA 2022

            Appeal from the Order Entered February 11, 2022
 In the Court of Common Pleas of Cumberland County Juvenile Division at
                    No(s): CP-21-DP-0000232-2018

 IN THE INTEREST OF: R.M., A          :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: A.K.M., MOTHER            :
                                      :
                                      :
                                      :
                                      :   No. 275 MDA 2022

            Appeal from the Order Entered February 11, 2022
 In the Court of Common Pleas of Cumberland County Juvenile Division at
                    No(s): CP-21-DP-0000233-2018

 IN THE INTEREST OF: R.M., A          :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: A.K.-L.M., MOTHER         :
                                      :
                                      :
                                      :
                                      :   No. 276 MDA 2022

            Appeal from the Order Entered February 11, 2022
 In the Court of Common Pleas of Cumberland County Juvenile Division at
                    No(s): CP-21-DP-0000234-2018



                                 -3-
J-S18026-22


    IN THE INTEREST OF: R.Y., A MINOR :          IN THE SUPERIOR COURT OF
                                      :               PENNSYLVANIA
                                      :
    APPEAL OF: A.K.M., MOTHER         :
                                      :
                                      :
                                      :
                                      :
                                      :          No. 277 MDA 2022

               Appeal from the Order Entered February 11, 2022
    In the Court of Common Pleas of Cumberland County Juvenile Division at
                       No(s): CP-21-DP-0000112-2020


BEFORE: BENDER, P.J.E., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY McLAUGHLIN, J.:                      FILED: AUGUST 12, 2022

        A.K.M. (“Mother”) appeals from the decrees terminating her parental

rights as to her minor children, as well as from the orders changing the goal

to adoption.1 Mother’s counsel has filed an Anders2 brief and a petition to

withdraw as counsel. We grant counsel’s petition to withdraw, affirm the

termination decrees, and dismiss the appeals from the goal-change orders as

moot.

        Mother is the biological mother of five children (collectively “Children”):

R.W., born in 2013 (“R.W.2013”), R.W., born in 2014 (“R.W.2014”), R.M.,
____________________________________________


1 Mother filed separate notices of appeal from each order and we consolidated
the appeals sua sponte. See Pa.R.A.P. 513. The trial court also terminated the
parental rights of D.W. (“Father”) as to his two biological children and his
appeals are pending separately at Nos. 176 and 177 MDA 2022.

2Anders v. California, 386 U.S. 738 (1967); see also In re V.E., 611 A.2d
1267, 1275 (Pa.Super. 1992) (holding Anders protections apply to appeals
of involuntary termination of parental rights).



                                           -4-
J-S18026-22



born in 2017 (“R.M.2017”), R.M., born in 2018 (“R.M.2018), and R.Y., born in

2020. Father is the biological father of the two oldest children, R.W.2013 and

R.W.2014. The father of the other three children is deceased.

      All Children, except for R.M.2018, have significant special needs, which

require additional and specialized care. N.T., 12/3/21 A.M., at 52; N.T.,

12/3/21 P.M., at 36. Specifically, R.W.2013, R.W.2014, and R.M.2017 have

autism. N.T., 12/3/21 A.M., at 52. Several of the Children are either non-

verbal or limited with talking and are not toilet trained. Id. at 54; N.T.,

12/3/21 P.M., at 33. R.Y. was born with Wolff-Parkinson-White syndrome,

which is a heart condition that requires him to take daily medication. N.T.,

12/3/21 A.M., at 52-53.

      In July 2018, the Cumberland County Children and Youth Services

(“CYS”) received a General Protective Services referral alleging that there

were parenting issues, mental health concerns, lack of medical care for

Children, inadequate food, and domestic violence in the home between Mother

and Father. Id. at 50-51, 55. Mother was also unable to cope and

overwhelmed with Children. Id. at 55. Mother and Father were living at the

home with all five Children at that time. Upon this referral, CYS learned that

there was lead in the home and that R.W.2013 had been found to have very

high levels of lead in him. Id. at 51. R.W.2014 and R.M.2017 also had levels

of lead in them but not as high as R.W.2013. Id. CYS advised Mother and

Father to vacate the home. Id. The Department of Health found lead in the

home after conducting an environmental test and directed Mother and Father

                                    -5-
J-S18026-22



to have Children re-tested. Id. However, no appointments were made to have

Children re-tested except for one child. Id.

      When CYS learned that only one child had been re-tested for lead, it

removed Children from Mother and Father’s care by emergency order in

December 2018. Id. at 51-52. R.W.2014, R.M.2017, and R.M.2018 were

placed in foster care, while R.W.2013 was hospitalized for lead treatment. Id.

at 52. Mother moved out of the home that contained the lead in December

2018. Id. at 56. Father continues to reside in that home. N.T., 12/3/21 P.M.,

at 21-22; N.T., 1/14/22, at 25.

      Children were adjudicated dependent on January 10, 2019, and

R.W.2013 was placed in a different foster home from his siblings after his

hospitalization due to his special needs. N.T., 12/3/21 A.M., at 52. R.W.2013

was eventually placed in his maternal grandmother’s house in March 2021.

Id. at 54. R.Y. was born in 2020 and was placed in the same foster home as

his three siblings when he was seven months old. N.T., 12/3/21 P.M., at 30.

The four youngest siblings, R.W.2014, R.M.2017, R.M.2018, and R.Y.,

currently reside in the same foster home, which is a pre-adoptive home. Id.

at 28, 67. R.W.2013 continues to reside with his maternal grandmother, who

is also a pre-adoptive resource. Id. at 28, 89. Children have sibling visits with

each other. Id. at 31.

      CYS ultimately filed petitions for involuntary termination of Mother and

Father’s parental rights in November 2021. Hearings on the petitions were

held on December 3, 2021 and January 14, 2022. The court heard testimony

                                      -6-
J-S18026-22



from the CYS caseworkers, foster mother, maternal grandmother, maternal

grandmother’s roommate, Father’s probation officer, the Court Approved

Special Advocate (“CASA”), Mother, and Father.

      As part of the reunification plan, Mother’s goals were to maintain

appropriate housing, visitation with Children, improve parenting skills, and

mental health treatment. N.T., 12/3/21 P.M., at 8-9. Father’s goals were to

obtain housing, improve parenting skills, mental health treatment, drug and

alcohol treatment, and visitation with R.W.2013 and R.W.2014. Id. at 16-23.

      Mother made progress on her goals and by October 2019, R.M.2017 and

R.M.2018 were returned to her care. Id. at 49. In December 2019, R.W.2013

was returned to Mother’s care. Id. After Mother gave birth to R.Y. in March

2020, he was also placed in Mother’s care. Id. at 49-50. At that time, Mother

had four of the Children in her care and had overnight visits with R.W.2014.

Id. at 51. R.W.2014 remained in foster care at the foster home.

      In May 2020, Mother moved into a shelter with four of the Children along

with her paramour, the now-deceased father of the three youngest children.

N.T., 12/3/21 A.M., at 57. In August 2020, they were asked to leave the

shelter due to constant reports of the police having to come to the shelter for

domestic arguments between Mother and the now-deceased father. Id. At

that time, R.W.2013’s behaviors became overwhelming for Mother so she

arranged for him to temporarily live with Father’s cousin. Id. at 57-58.

Mother’s mental health began to decline, and she reported that she “was not

a good mother” and that “things were closing in on her.” Id. at 60; N.T.,

                                     -7-
J-S18026-22



12/3/21 P.M., at 52. Mother went to a crisis center and was recommended for

an inpatient partial program, but she declined. N.T., 12/3/21 A.M., at 60-61;

N.T., 12/3/21 P.M., at 54.

      The family then moved into motels until September 2020, when Mother

was able to obtain an apartment. N.T., 12/3/21 A.M., at 58. R.W.2013

returned to Mother’s care and four of the Children, along with the now-

deceased father, lived at the apartment. Id.

      On October 26, 2020, Mother was arrested for allegedly stabbing the

biological father of the three youngest children, which resulted in his death.

Id. at 65. R.M.2017, R.M.2018, and R.Y. were then immediately placed into

the foster home where their sister, R.W.2014, was living. Id. at 49. R.W.2013

was eventually placed with his maternal grandmother. Id. at 54. R.W.2013,

R.M.2017, R.M.2018, and R.Y. were behind on their medical appointments and

immunizations when they came into placement at that time. N.T., 12/3/21

P.M., at 14.

      Since her arrest, Mother has been incarcerated awaiting trial. N.T.,

12/3/21 A.M., at 65-66. She has not had any visits with Children since her

incarceration because she did not want Children to see her behind the prison

glass. However, Mother has had phone calls with Children and has sent them

cards and letters. N.T., 12/3/21 P.M., at 15, 86. Mother testified that she

would like all five children to be placed with her mother while she is

incarcerated. N.T., 1/14/22, at 14-16.




                                    -8-
J-S18026-22



      Father struggled to meet his goals throughout the case. Although he

completed a parenting assessment in November 2018, he declined to

participate in the recommended parenting education services. N.T., 12/3/21

A.M., at 27. From the beginning of the case until January 2021, Father had no

contact with CYS and made no progress on any of his goals and only

occasionally visited his two biological children, R.W.2013 and R.W.2014, with

Mother always present. N.T., 12/3/21 P.M., at 23-26. In January 2021, he

reached out to CYS to schedule visits with R.W.2013 and R.W.2014. Id. at 26.

CYS made a referral for guided visits but Father never followed up with the

scheduled intake appointment. Id. at 26-27. Father was then incarcerated

from February 2021 to August 2021. Father declined visits with R.W.2013 and

R.W.2014 while incarcerated. Id. at 27.

      In October 2021, Father began working on his reunification goals. He

began having weekly guided visits with R.W.2013 and R.W.2014 at Alternative

Behavior Consultants (“ABC”). N.T., 12/3/21 A.M., at 41-42. However,

R.W.2014’s foster mother reported that R.W.2014 becomes defiant and rolls

on the floor following visits with Father. N.T., 12/3/21 P.M., at 36-37. In

October 2021, Father began intensive outpatient therapy to address his

mental health and drug and alcohol treatment and was reported to be doing

well in therapy. Id. at 20. Father has also consistently had negative drug

screens since October 2021. Id. at 20, 43-44. However, Father’s housing has

not changed and he still resides in the home with high levels of lead. Id. at

21.

                                    -9-
J-S18026-22



      Father testified that he has been sober for 11 months and he attends

drug and alcohol classes three days a week. N.T., 1/14/22, at 19. He admitted

that when Mother was making progress on her goals, he “backed off” on his

reunification goals. Id. at 23. He stated that he has been more engaged since

his release from prison. Id. Father admitted that he still resides in the same

home with the lead but stated that he is on waiting lists for other apartments.

Id. at 25. Father testified that he is bonded to his children. Id. at 21.

      Sandra Gibson, the CYS caseworker, testified that R.W.2014, R.M.2017,

R.M.2018, and R.Y. are doing very well in the foster home. N.T., 12/3/21 P.M.,

at 28. Gibson stated that the foster parents are very good at meeting the

children’s specialized needs, responding to their behaviors, and showing them

love and affection. Id. at 31. She indicated that the children feel safe and

secure in the home. Id. at 29. Gibson noted that R.W.2014 has been with the

foster parents for close to three years and R.Y. has been there for over half of

his life. Id. at 28, 30. She testified that all four children are very bonded to

the foster parents and call the foster mother “mama.” Id. at 28-29, 30-31.

      Foster mother testified that R.W.2014, R.M.2017, R.M.2018, and R.Y.

are thriving in her care because it is a structured environment. Id. at 66, 71.

She stated that she and her husband love the children and would like to adopt

them. Id. at 67.

      Maternal grandmother testified that she is bonded with R.W.2014 and

is willing to adopt him. Id. at 89, 90.




                                     - 10 -
J-S18026-22



      Father’s visitation supervisor at ABC, Kevin Beam, testified that guided

visits between Father and R.W.2013 and R.W.2014 began in October 2021.

N.T., 12/3/21 A.M., at 41. Beam stated that visits were chaotic in the

beginning but are “getting progressively better.” Id. at 43. He observed a

bond between Father and R.W.2013 and R.W.2014. Id. at 45.

      The CASA worker, identified in the transcript only as Mr. Howell, agreed

with Gibson that the foster parents love R.W.2014, R.M.2017, R.M.2018, and

R.Y. and have provided them with the most stability they have ever

experienced in their short lives. N.T., 1/14/22, at 39. Mr. Howell stated the

children have “flourished academically, socially, emotionally, and physically

while in the care of” the foster parents. Id. He further stated that maternal

grandmother loves R.W.2013 and she has provided him with stability and

support while he has been in her care. Id. at 39-40.

      Children’s Guardian ad litem (“GAL”) stated Children are very loved and

stable in their respective pre-adoptive homes and recommended that it was

in Children’s best interests for Mother and Father’s parental rights to be

terminated. Id. at 44.

      The court attempted to speak with two of the children but determined

that they were not competent to testify. Id. at 43. Children’s legal counsel

concurred that Children did not understand the nature of the proceedings and

therefore, deferred to the recommendations of the GAL and CASA. Id. at 44-

45.




                                    - 11 -
J-S18026-22



      Following the termination hearing, the court changed the permanency

goal to adoption for Children. The court also involuntarily terminated Mother’s

parental rights as to all five Children and involuntarily terminated Father’s

parental rights as to his two biological children, R.W.2013 and R.W.2014. This

appeal followed.

      Mother’s counsel’s Anders brief identifies two issues:

         1. Did the trial court abuse its discretion or commit an error
            of law when it found, despite a lack of clear and
            convincing evidence, that [Children’s] permanent
            placement goal of reunification was neither appropriate,
            nor feasible and ordered a goal change to adoption, thus
            contravening section 6351(f) of the Juvenile Act, 42 Pa.
            C.S.[A.] § 6351(f)?

         2. Did the trial court abuse its discretion or commit an error
            of law when it found, despite a lack of clear and
            convincing evidence, that sufficient grounds existed for a
            termination of [Mother’s] parental rights in her
            [Children], and when it failed to primarily consider
            [Children’s] developmental, physical and emotional
            needs and welfare, thus contravening sections 2511(a)
            and 2511(b) of the Adoption Act, 23 Pa.C.S.[A.] §§
            2511(a) & 2511(b)?

Anders Br. at 4.

      Before reviewing the merits of this appeal, we must first determine

whether counsel has satisfied the necessary requirements for withdrawing as

counsel. See Commonwealth v. Goodwin, 928 A.2d 287, 290 (Pa.Super.

2007) (en banc) (“When faced with a purported Anders brief, this Court may

not review the merits of any possible underlying issues without first examining

counsel's request to withdraw”). To withdraw pursuant to Anders, counsel


                                     - 12 -
J-S18026-22



must: 1) “petition the court for leave to withdraw stating that, after making a

conscientious examination of the record, counsel has determined that the

appeal would be frivolous;” 2) furnish a copy of the brief to the client; and 3)

advise the client that he or she has the right to retain other counsel or proceed

pro se. Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa.Super. 2013)

(en banc).

      Additionally, in the Anders brief, counsel seeking to withdraw must:

         (1) provide a summary of the procedural history and facts,
         with citations to the record; (2) refer to anything in the
         record that counsel believes arguably supports the appeal;
         (3) set forth counsel’s conclusion that the appeal is
         frivolous; and (4) state counsel’s reasons for concluding that
         the appeal is frivolous. Counsel should articulate the
         relevant facts of record, controlling case law, and/or
         statutes on point that have led to the conclusion that the
         appeal is frivolous.

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009). If counsel

meets all of the above obligations, “it then becomes the responsibility of the

reviewing court to make a full examination of the proceedings and make an

independent judgment to decide whether the appeal is in fact wholly

frivolous.” Id. at 355 n.5 (quoting Commonwealth v. McClendon, 434 A.2d

1185, 1187 (Pa. 1981)).

      We find that counsel has complied with all of the above technical

requirements. In his Anders brief, counsel has provided a summary of the

factual history of the case with citations to the record. Further, counsel’s brief

identifies two issues that could arguably support the appeal, as well as


                                     - 13 -
J-S18026-22



counsel’s assessment of why the appeal is frivolous, with citations to the

record. Additionally, counsel served Mother with a copy of the Anders brief

and advised her of her right to proceed pro se or to retain a private attorney

to raise any additional points she deemed worthy of this Court’s review. See

Application for Leave to Withdraw, 4/13/22, at ¶ 30; Anders Br., Appendix

D. Mother has not responded to counsel’s petition to withdraw. As counsel has

met the technical requirements of Anders and Santiago, we will proceed to

the issues counsel has identified.

      We address Mother’s two issues in reverse order. In her second issue,

Mother argues that the court abused its discretion in terminating her parental

rights pursuant Sections 2511(a) and 2511(b) of the Adoption Act.

      We review an order involuntarily terminating parental rights for an

abuse of discretion. In re G.M.S., 193 A.3d 395, 399 (Pa.Super. 2018)

(citation omitted). In termination cases, we “accept the findings of fact and

credibility determinations of the trial court if they are supported by the

record.” In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (quoting In re Adoption

of S.P., 47 A.3d 817, 826 (Pa. 2012)). “If the factual findings have support

in the record, we then determine if the trial court committed an error of law

or abuse of discretion.” In re Adoption of K.C., 199 A.3d 470, 473 (Pa.Super.

2018). We will reverse a termination order “only upon demonstration of

manifest unreasonableness, partiality, prejudice, bias, or ill-will.” In re

Adoption of S.P., 47 A.3d at 826.




                                     - 14 -
J-S18026-22



      A party seeking to terminate parental rights has the burden of

establishing grounds for termination by clear and convincing evidence. In re

Adoption of K.C., 199 A.3d at 473. Clear and convincing evidence means

evidence “that is so clear, direct, weighty, and convincing as to enable the

trier of fact to come to a clear conviction, without hesitation, of the truth of

the precise facts in issue.” Id. (quoting In re Z.S.W., 946 A.2d 726, 728-29

(Pa.Super. 2008)).

      Termination of parental rights is controlled by Section 2511 of the

Adoption Act. In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007). Under this

provision, the trial court must engage in a bifurcated analysis prior to

terminating parental rights:

         Initially, the focus is on the conduct of the parent. The party
         seeking termination must prove by clear and convincing
         evidence that the parent’s conduct satisfies the statutory
         grounds for termination delineated in Section 2511(a). Only
         if the court determines that the parent’s conduct warrants
         termination of his or her parental rights does the court
         engage in the second part of the analysis pursuant to
         Section 2511(b): determination of the needs and welfare of
         the child under the standard of best interests of the child.
         One major aspect of the needs and welfare analysis
         concerns the nature and status of the emotional bond
         between parent and child, with close attention paid to the
         effect on the child of permanently severing any such bond.

Id. (citations omitted). To affirm the termination of parental rights, this Court

need only affirm the trial court’s decision as to any one subsection of section

2511(a). In re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004) (en banc).




                                     - 15 -
J-S18026-22



      Instantly, the court terminated Mother’s parental rights pursuant to

Section 2511(a)(8). See Trial Court Opinion, filed 3/10/22, at 13. That section

states:

          (a) General rule.--The rights of a parent in regard to a
          child may be terminated after a petition filed on any of the
          following grounds:

                                      ***

          (8) The child has been removed from the care of the parent
          by the court or under a voluntary agreement with an
          agency, 12 months or more have elapsed from the date of
          removal or placement, the conditions which led to the
          removal or placement of the child continue to exist and
          termination of parental rights would best serve the needs
          and welfare of the child.

23 Pa.C.S.A. § 2511(a)(8).

      Section 2511(a)(8) “sets a 12-month time frame for a parent to remedy

the conditions that led to the children’s removal by the court.” In re A.R.,

837 A.2d 560, 564 (Pa.Super. 2003). Once the 12-month period has been

proven, the court “must next determine whether the conditions that led to the

children’s removal continue to exist.” Id. “As a result, the relevant inquiry in

this regard is whether the conditions that led to removal have been remedied

and thus whether reunification of parent and child is imminent at the time of

the hearing.” In re I.J., 972 A.2d 5, 11 (Pa.Super. 2009). “Termination under

Section 2511(a)(8) does not require the court to evaluate a parent’s current

willingness or ability to remedy the conditions that initially caused placement




                                     - 16 -
J-S18026-22



or the availability or efficacy of Agency services.” In re Z.P., 994 A.2d 1108,

1118 (Pa.Super. 2010).

      Here, Children were removed from Mother’s care following her

incarceration on October 26, 2020. Therefore, Children had been removed

from her care in excess of 12 months. We next focus our inquiry on whether

the conditions which led to Children’s removal from Mother’s care continued

to exist at the time the court terminated Mother’s parental rights.

      The court found that the conditions that existed at the time of Children’s

placement continued to exist at the time of the termination hearing. Trial Ct.

Op. at 14. The court recognized that Mother was making significant progress

in 2020, particularly by obtaining housing, completing her parenting

programs, and having four of the children back in her care. Id. at 13.

However, the court found that Mother’s mental health had declined and she

had difficulty in keeping up with the children, who required substantial care

and supervision. Id. at 14. The court opined that Mother’s declining mental

health contributed to her arrest in October 2020. The court explained:

         We are sympathetic to Appellant-Mother’s prior difficulties
         in achieving housing stability and her consistent struggle
         with mental health over the life of this case which reached
         tragic lows, but we find that the conditions which led to the
         [C]hildren’s removal have not been remedied and, indeed,
         the latest evidence we have of [Mother’s] ability to cope with
         supervising four of five of the [C]hildren included [Mother]
         going to Crisis, declining recommended inpatient mental
         health treatment, and ominous statements to the case
         worker about the downturn of her mental health.

Id.

                                     - 17 -
J-S18026-22



      The record supports the court’s finding that the conditions which led to

Children’s removal continue to exist. Mother has not effectively parented

Children since her incarceration. Although she has had phone calls with

Children while incarcerated, she has declined visitation with Children. When

Children were placed following her arrest, they were behind on their medical

appointments and immunizations. Moreover, prior to her incarceration,

Mother’s mental health had significantly declined and she refused the

recommended inpatient treatment. At that time, Mother reported that she was

overwhelmed with caring for Children. Because Mother failed to remedy the

situation that led to Children’s removal from her care, and, as discussed

below, termination of parental rights would best serve the needs and welfare

of Children, we find no reasonable basis on which to argue that the

requirements of Section 2511(a)(8) were not satisfied.

      Under    Section   2511(b),    the   trial   court   must   consider   “the

developmental, physical and emotional needs and welfare of the child” to

determine if termination of parental rights is in the best interest of the child.

See 23 Pa.C.S.A. § 2511(b). This inquiry involves assessment of “[i]ntangibles

such as love, comfort, security, and stability[.]” In re C.M.S., 884 A.2d 1284,

1287 (Pa.Super. 2005). The court must also examine the parent-child bond,

“with utmost attention to the effect on the child of permanently severing that

bond.” Id. However, the “mere existence of an emotional bond does not

preclude the termination of parental rights.” In re N.A.M., 33 A.3d 95, 103

(Pa.Super. 2011). Rather, the trial court must consider whether severing the

                                     - 18 -
J-S18026-22



bond “would destroy an existing, necessary and beneficial relationship.” Id.

(citation and internal quotation marks omitted). The court must also examine

any pre-adoptive home and any bond between the child and the foster

parents. In re T.S.M., 71 A.3d 251, 268 (Pa. 2013).

      Instantly, the court found that termination of Mother’s parental rights

was in the best interests Children. Trial Ct. Op. at 17-18. The record supports

the court’s finding. There was ample evidence that Children are very bonded

with their foster caregivers and Children feel loved and secure in their

respective foster homes. While Children have bonds with Mother, the court

recognized that Children deserve permanency and stability, especially after

numerous placements. We perceive no reasonable basis on which to challenge

the conclusion that termination of Mother’s parental rights would be in

Children’s best interests.

      In Mother’s remaining issue, she argues that the court erred in changing

Children’s permanency goal to adoption. Mother asserts that the court failed

to consider evidence of maternal grandmother’s ability and desire to care for

all five children during Mother’s incarceration. Mother’s Br. at 14. As a result,

Mother argues that the court disregarded a primary purpose of the Juvenile

Act, which is to preserve the unity of the family. Id.

      This issue is moot given our affirmance of the involuntarily termination

of Mother’s parental rights, based on our finding of frivolousness. See Int. of

A.M., 256 A.3d 1263, 1272-73 (Pa.Super. 2021) (finding issues regarding

goal change moot in light of termination of parental rights); In re Adoption

                                     - 19 -
J-S18026-22



of A.H., 247 A.3d 439, 446 (Pa.Super. 2021) (same), appeal denied, 258

A.3d 1144 (Pa. 2021); Int. of D.R.-W., 227 A.3d 905, 917 (Pa.Super. 2020)

(same). We therefore dismiss the appeals of the orders granting the petition

for goal change.3

       To summarize, we find that the issues raised in counsel’s Anders brief

are wholly frivolous. Further, after an independent review of the record, we

conclude that no other, non-frivolous issue exists. Therefore, we grant

counsel’s petition to withdraw. Having determined that the appeals are wholly

frivolous, we affirm the decrees terminating Mother’s parental rights. Because

we affirm the termination decrees, the appeals from the goal-change orders

are moot. We therefore dismiss those appeals.

       Petition   to   withdraw     as   counsel   granted.   Decrees   involuntarily

terminating Mother’s parental rights affirmed. Appeals from orders changing

Children’s permanency goal dismissed.




____________________________________________


3 We note that the trial court took evidence on Mother’s Motion to Modify Child
Placement, which requested that all five children be placed at maternal
grandmother’s home. The court denied that motion before entering orders
terminating Mother’s parental rights. Mother has not appealed the denial of
that motion.

                                          - 20 -
J-S18026-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/12/2022




                          - 21 -